     Case 3:19-cv-02142-JLS-BLM Document 36 Filed 05/27/21 PageID.426 Page 1 of 2



1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                 SOUTHERN DISTRICT OF CALIFORNIA

9
                                                             Case No.: 19cv2142-JLS(BLM)
10   KARLA Y. SOUSA, NANCY E. LEVINE,
     PATRICK GRANNAN, CHRISTIAN
11                                                           ORDER GRANTING JOINT MOTION TO
     BETANCOURT, on behalf of themselves and
                                                             CONTINUE DEADLINE FOR
12   all others similarly situated,
                                                             DISCOVERY ISSUES RELATED TO
                                           Plaintiffs,       MOTION TO COMPEL ARBITRATION
13
                                                             (ECF NO. 30)
     V.
14
                                                             [ECF NO. 35]
15   7- ELEVEN, INC.,

16                                       Defendant.

17          On May 26, 2021, the parties filed a Joint Motion to Continue Deadline for Discovery

18   Issues Related to Motion to Compel Arbitration (ECF No. 30). ECF No. 35. The parties seek to

19   continue Plaintiffs' June 2, 2021 deadline to file a motion to compel related to the discovery they

20   served on Defendant on March 30, 2021 to July 17, 2021.           Id. at 2.   In support, the parties

21   state that they are currently attempting to "obtain necessary documentation to possibly support

22   a motion for voluntary dismissal by Plaintiffs due to the recent case of Facebook, Inc. v. Duguid,

23   et al., 141 S. Ct. 1163 (April 1, 2021)." Id. In light of Defendant's attempts to obtain the

24   documentation necessary to support a dismissal, it "has not yet provided responses to Plaintiffs’

25   arbitration-related discovery served on March 30, 2021, with responses due on May 2, 2021."

26   Id.

27          Good cause appearing, the parties' motion is GRANTED. The deadline for Plaintiffs to

28   move to compel further discovery responses to the Plaintiffs’ discovery served on Defendant on

                                                         1
                                                                                        19CV2142-JLS(BLM)
     Case 3:19-cv-02142-JLS-BLM Document 36 Filed 05/27/21 PageID.427 Page 2 of 2



1    March 30, 2021 is continued for forty-five days, from June 2, 2021 to July 17, 2021.

2          IT IS SO ORDERED.

3    Dated: 5/27/2021

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                                                                 19CV2142-JLS(BLM)
